Citation Nr: 1760597	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-35 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1983 to October 1986.  The Veteran then joined the Army National Guard from February 1990 to February 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Columbia, South Carolina, Department of Veterans Affairs Regional Office (RO).  In November 2016, a Board hearing was held where the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

During his November 2016 hearing, the Veteran identified additional doctors who provided him with medical treatment for his back and shoulders.  Based on the record, it does not appear that the RO has made efforts to obtain these records pursuant to VA's duty to assist.  Thus, a remand is necessary in order to obtain these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that additional remand is necessary before the Board can decide the issues on appeal.

Upon review of the electronic claims file, the Board finds that the record is incomplete.  Specifically, the Board notes that the Veteran has indicted that he received medical treatment from a VA facility from 1986 to 1987, for both his back and shoulders.  The record does not indicate that the RO made efforts to obtain these VA records for the time period specified.  Further, during the November 2016 hearing, the Veteran identified private examiners who previously provided treatment to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran with the appropriate release of information forms for any private medical care providers who have treated him for his back and/or bilateral shoulders.  [At his hearing he mentioned  Dr. Wilson and Dr. Parker, as well as several doctors he could not recall.]  After securing the necessary releases, the RO should then make efforts to obtain any such records and associate them with the claims file

2. Ask the VAMC in Columbia to search archived/retired paper records for the Veteran from 1986-1987 and 1994.  All efforts to obtain such evidence should be documented, and if no records are found, the VAMC must indicate that a search was done for paper records.

3. After completion of the above, the issues should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




